             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CEDRIC TYRONE WALKER,                :
        Plaintiff                    :
                                     :            No. 1:16-cv-01326
            v.                       :
                                     :            (Judge Rambo)
R. FISHER, et al.,                   :
          Defendants                 :

                                    ORDER

   AND NOW, on this 2nd day of October 2018, in accordance with the United

States Court of Appeals for the Third Circuit’s Remand Order (Doc. No. 36), and

the accompanying Memorandum, IT IS ORDERED THAT:

   1. Defendants’ motion for summary judgment (Doc. No. 13), is GRANTED.

   2. The Clerk of Court is directed to CLOSE this case.



                                s/Sylvia H. Rambo
                                SYLVIA H. RAMBO
                                United States District Judge
